PER CUIUAM.
The plaintiff in error brought suit in the District Court to recover damages suffered by him as a car repairer in the service of the defendant. On the trial of the case at the close of the evidence the trial *990judge directed a verdict for the defendant, and the case has been brought here for review, assigning some seven specifications of error, which raised substantially but one contention, and that to the effect that under the testimony contained in the record the case should have been submitted to the jury. We have examined the evidence, and considered the same in the light of the briefs of counsel, and find that on the undisputed evidence no sufficient proof of any negligence on the part of defendant is shown, but rather that the injury complained of resulted from the negligence of the plaintiff in error. The verdict for the defendant was properly directed, and the judgment is affirmed.